ORDER
The Disciplinary Review Board having filed its decision with the Court on September 29, 1995, concluding that ROBERT J. SAY-POL of WEST ORANGE, who was admitted to the bar of this State in 1988, should be reprimanded for violating RPC 8.4(d) *557(conduct prejudicial to the administration of justice) by persuading an ethics grievant to sign a document releasing respondent from all charges against him, and good cause appearing;
It is ORDERED that ROBERT J. SAYPOL is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.